Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20160209499).
Regarding claim 1, Suzuki disclose a ranging device comprising a light source unit that emits a pulsed light (paragraph 36, lines 1-2); 
an optical scanning unit (Fig. 1, #200) that scans a predetermined region with the pulsed light and has an intersection point where a path of the pulsed light intersects when viewing a virtual surface inside the predetermined region (paragraph 42, lines 1-7); 
a ranging unit (Fig. 1, #30) that receives a reflected light from an object irradiated with the pulsed light to measure a distance to the object (paragraph 35, lines 1-7); and 
a control unit (Fig. 1, #46) that controls an emission of the pulsed light to the intersection point based on a predetermined condition on the reflected light (paragraph 206, lines 4-5).  
Regarding claim 4, Suzuki disclose the limitations indicated above and further disclose wherein the control unit controls the emission of the pulsed light to the intersection point based on total light amount of the pulsed light emitted within a predetermined time to a region on the virtual surface (paragraph 55, lines 1-6).
Regarding claim 5, Suzuki disclose the limitations indicated above and further disclose wherein the control unit controls the light source unit to switch the emission and non-emission of the pulsed light to the intersection point (paragraph 112, lines 1-5). 
Regarding claim 6, Suzuki disclose the limitations indicated above and further disclose wherein the control unit controls the light source unit to adjust an emission intensity of the pulsed light to the intersection point (paragraph 141, lines 1-7).
Regarding claim 7, Suzuki disclose an optical scanning device comprising 
a light source unit that emits a light (paragraph 36, lines 1-2); 
an optical scanning unit (Fig. 1, #200) that scans a predetermined region by the light while changing an irradiation direction of the light (paragraph 42, lines 1-7); 
a light receiving unit (Fig. 1, #30) that receives a reflected light from an object where the light is 4DOCS 120536-000001/4008606.1Attorney Docket No. 120536-033US1 irradiated (paragraph 35, lines 1-7); and 
a control unit (Fig. 1, #46) that controls an emission of the light, wherein the optical scanning unit is configured to emit the light multiple times in an identical direction during one scanning cycle (paragraph 110, lines 1-8), and 
the control unit controls a count of irradiation of the light in the identical direction during the one scanning cycle based on a predetermined condition on the reflected light (paragraph 111, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160209499) as applied to claim 1 above, and further in view of Yamazaki (JP 2017150859).
Regarding claim 2, Suzuki disclose the limitations indicated above but does not explicitly disclose wherein the control unit controls the emission of the pulsed light to the intersection point based on a history of a past irradiation result of the pulsed light to the intersection point by the ranging unit. However, Yamazaki disclose the limitation, at least see page 10, paragraph 9-10. It would have been obvious to modify the teaching of Suzuki to include wherein the control unit controls the emission of the pulsed light to the intersection point based on a history of a past irradiation result of the pulsed light to the intersection point by the ranging unit to control light emission based on prior stored history results. 
Regarding claim 3, Suzuki disclose the limitations indicated above but does not explicitly disclose wherein the control unit controls the emission of the pulsed light to the intersection point based on a likelihood of the past ranging result by the pulsed light emitted to the intersection point by the ranging unit. However, Yamazaki disclose the limitation, at least see page 15, paragraph 2. It would have been obvious to modify the teaching of Suzuki to include wherein the control unit controls the emission of the pulsed light to the intersection point based on a likelihood of the past ranging result by the pulsed light emitted to the intersection point by the ranging unit to control light emission based on prior stored history results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663